1. Pit & Third Party Defs (Western Surety) PDR Under N.C.G.S. § 7A-31 (CÓA14-43)
1. Denied
2. N.C. Association of Chiefs of Police’s Motion for Leave to File Amicus Brief
2. Dismissed as moot
3. N.C. Association of County Commissioners’ Motion for Leave to File Amicus Brief
3. Dismissed as moot
4. New Hanover County’s Motion for Leave to File Amicus Brief
4. Dismissed as moot
5. Durham County’s Motion for Leave to File Amicus Brief
5. Dismissed as moot
6. City of Winston-Salem’s Motion for Leave to File Amicus Brief
6. Dismissed as moot
7. Pasquotank County’s Motion for Leave to File Amicus Brief
7. Dismissed as moot
8. Catawba County’s Motion for Leave to File Amicus Brief
8. Dismissed as moot
9. Third-Party Defs’ (United Services Automobile Association & N.C. Farm Bureau) PDR Under N.C.G.S. § 7A-31
9. Denied
10. Gaston County’s Motion for Leave to File Amicus Brief
10. Dismissed as moot
11. Town of Franklin's Motion for Leave to File Amicus Brief
11. Dismissed as moot
12. Lincoln County’s Motion for Leave to File Amicus Brief
12. Dismissed as moot
13. Brunswick County’s Motion for Leave to File Amicus Brief
13. Dismissed as moot
14. N.C. Sheriff’s Assoc. Motion for Leave to File Amicus Brief
14. Dismissed as moot
15. Haywood County’s Motion for Leave to File Amicus Brief
15. Dismissed as moot
16. Macon County’s Motion for Leave to File Amicus Brief
16. Dismissed as moot